Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-14 and 18-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The present invention is directed to a security tag.  Each independent has unique distinct feature “a tack head having a elongate pin extending therefrom, multiple portions of the pin being formed from a conductive material to provide discrete conductive segments, each of the discrete conductive segments coupled to one or more electronic components disposed in the tack head” and “a tag body having one or more electronic components disposed therein, so that one or more portions of the discrete conductive segments of the elongate pin align and coupled with the one or more components disposed in the tag body, each of the discrete conductive segments of tack head coupled to one or more electronic components in tag body to close a circuit of the electronic component” in combination with the manner claimed.  The closed prior art(s) Chamandy et al. [US 2010/0259392] discloses a tack head comprises an elongate pin configured to insert in a tag body, to couple with antenna portions disposed therein, Chamandy et al. fail to specifically disclose an elongate pin having a multiple portions that formed a plurality discrete conductive segments, which configured to insert in tag body to couple with one or more electronic components disposed therein the tag body.  Patterson et al. [US 9,390,602] discloses a security tag comprises a tack head having an electronic component disposed therein, but fails to discloses an elongate pin having a plurality of discrete conductive segments.  The prior arts disclose similarly to the invention; accept for the distinction feature above.  Therefore, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685               

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685